Citation Nr: 0530096	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  96-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for musculoskeletal 
disability (other than bicipital tendonitis of the right 
shoulder and degenerative disc disease of the cervical 
spine), to include as a qualifying chronic disability due to 
service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from June to November 1976 
and from September 1977 to May 1995.  She served in the 
Southwest Asia Theater of Operations from January 5 to 
February 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a 
musculoskeletal condition with degenerative joint disease.  
Following the veteran's move to Georgia, jurisdiction of the 
claim was assumed by the RO in Atlanta.  A rating decision 
dated in March 1998 classified the issue as service 
connection for a musculoskeletal condition (to exclude right 
bicipital tendonitis) due to an undiagnosed illness but 
denied entitlement to that benefit.  The Board remanded the 
claim to the RO in September 1999 for further development.  

In January 2003, the veteran appeared and testified via 
videoconference transmission before C.W. Symanski who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102 (West 2002).  In April 2003, 
the Board remanded the case to the RO for non-compliance with 
its previous remand directives.  An August 2004 RO rating 
decision granted service connection for degenerative disc 
disease of the cervical spine.  The Board remanded the claim 
to the RO again in December 2004 for non-compliance with its 
previous remand directives.

REMAND

VA has a duty to obtain medical examination or opinion when 
necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  In this case, the Board has ordered examination of 
the veteran, and requested opinion as to whether her current 
musculoskeletal disability of the lumbar spine, hips, knees 
and/or hands is 


attributable to complaints and findings noted in service or 
constitutes a qualifying chronic disability attributable to 
her service in the Persian Gulf in 1991 such as fibromyalgia.  
See U.S.C.A. § 1117(a)(1)(2) (West 2002) (the term 
"qualifying chronic disability" includes an undiagnosed 
illness or a chronic multisymptom illness such as 
fibromyalgia).

To date, the examination reports obtained by the RO have not 
included any opinion as to whether or not the veteran 
manifests fibromyalgia, and the latest opinion obtained did 
not conform to the standard of review identified by the 
Board.  As such, VA has failed in its duty to assist the 
veteran, and the claim must be remanded to the RO for 
compliance with the Board's previous remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where remand orders 
are not complied with, the Board errs in failing to insure 
compliance).  On further consideration of the record, and in 
light of the difficulty in obtaining opinion and the nature 
of the disease process in question, the Board finds that it 
would be more appropriate in this case to have the veteran 
examined by a specialist in rheumatology.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following action:

1.  Obtain the veteran's complete clinic records 
since December 2004.

2.  Schedule the veteran for VA examination by a 
rheumatologist to determine the nature and extent 
of any current musculoskeletal disability (other 
than bicipital tendonitis of the right shoulder 
and degenerative disc disease of the cervical 
spine).  All indicated studies should be 
performed, and all manifestations of current 
disability should be described in detail.  The 
examiner is requested to review the claims file 
and provide an opinion as to the following:
      (a) whether it is at least as likely as not 
(50 percent probability) that any current 
musculoskeletal disability of the lumbar spine, 
hips, knees and/or hands constitutes a qualifying 
chronic disability attributable to the veteran's 
service in the Persian Gulf War in 1991 such as 
fibromyalgia;
      
      (b) in providing the opinion, the examiner 
should thoroughly review and discuss in the 
examination service medical records evidence 
indicating abnormal bone scan results in 1988 and 
assessments of retropatellar pain syndrome, spina 
bifida occulta at S1 and probable lumbar disc 
disease syndrome.  The claims folder should be 
provided to the examiner prior to examination.

3.  The RO should carefully review the examination 
report to ensure that each question posed to the 
examiner is addressed in the examination report 
and that each answer conforms to the standard of 
review identified by the Board.

4.  Following completion to the extent possible of 
the requested development and any further 
indicated development, the RO should readjudicate 
the claim for service connection for 
musculoskeletal disability, to include as a 
qualifying chronic disability due to service in 
the Persian Gulf War.  If the benefit sought on 
appeal is not granted to the satisfaction of the 
veteran, a supplemental statement of the case 
(SSOC) should be issued and the veteran and her 
representative provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


